Cooper, C. J.,
delivered the opinion of the court.
None of the writs of attachment were served as such, and as writs of attachment they go for naught; no jurisdiction in the cause was therefore secured by seizure of the property of the defendant. The writ, as a summons, was served upon the defendant in another county, and on this service the circuit court of Winston county rendered judgment by default against him. The court had no jurisdiction over defendant, and the motion to vacate the judgment should have been sustained. The venue of civil actions of this class is in the county £ £ in which the defendants, or any of them, may be found,” and if no defendant is served with process in the county in which the suit is brought, the jurisdiction of the court does not attach. Wolley v. Bowie, 41 Miss., 553; Pate v. Taylor, 66 Ib., 97.

The judgment is reversed, the motion sustained to vacate the original jitdgment and the cause dismissed.